Citation Nr: 1419255	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial disability rating for schizophrenia in excess of 30 percent prior to January 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1974 to November 1974. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which awarded a 100 percent disability rating for schizophrenia and assigned an effective date of January 3, 2008.  The Veteran alleges that an earlier effective date for the grant of the 100 percent rating for schizophrenia is warranted.

As reflected on the title page of this decision, the Board has characterized the issue on appeal involving the Veteran's schizophrenia as a higher disability rating in excess of 30 percent during the appeal period.  The RO developed this issue as entitlement to an effective date earlier than January 3, 2008, for the grant of the 100 percent rating for schizophrenia.  A November 2006 rating action effectuated the Board's October 2006 grant of service connection for schizophrenia and assigned a 30 percent rating effective March 10, 2003.  The record shows that the notice of the assignment of the 30 percent rating was not issued until February 2007.  The Veteran's January 2008 claim for increased rating was received by VA within one year of the date of mailing the rating decision which assigned the 30 percent rating for schizophrenia.  Therefore, the November 2006 rating decision did not become final and the Board is characterizing this case as an increased initial rating for schizophrenia.  The Board's characterization of the issue on appeal does not change the analysis or the outcome of the issue regarding an increased rating for schizophrenia prior to January 3, 2008.  Accordingly, there is no prejudice to the Veteran in phrasing the issue on appeal as a single claim for an increased initial rating.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board is granting a 100 percent rating for the service-connected schizophrenia, which contemplates total occupational impairment.  Therefore, the Board finds that TDIU is not before the Board on appeal.  See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the period prior to January 3, 2008, the Veteran's schizophrenia has been manifested by total social and occupational impairment due to symptoms such as: social withdrawal, sleep impairment, mood disturbance, irritability, inability to establish and maintain effective relationships, total functional impairment, auditory and visual hallucinations, restricted affect, distractibility, racing thoughts, anxiety, serious memory impairment, difficulty understanding complex commands, poor attention and concentration, homicidal ideation, suicidal ideation, and GAF scores of 25 and 40.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for schizophrenia are met for the period prior to January 3, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9204 (2013).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting a 100 percent schedular disability rating for the Veteran's schizophrenia throughout the entire rating period on appeal back to the date of original claim for service connection.  This constitutes a complete grant of all benefits sought; therefore, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Initial Rating Legal Authority for Schizophrenia 

Disability ratings are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9204, provides that a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9204 (2013).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

 Initial Disability Rating Analysis for Schizophrenia 

After a review of all the evidence, lay and medical, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the rating period prior to January 3, 2008, the Veteran's schizophrenia has been manifested by total social and occupational impairment consistent with the 100 percent rating under DC 9204.  38 C.F.R. § 4.130.

Historically, in an October 2006 decision, the Board reopened the previously denied claim for service connection for a nervous condition and granted service connection for schizophrenia.  A November 2006 rating action effectuated the grant of service connection for assigned a 30 percent rating effective March 10, 2003, the date of the claim to reopen the previously denied claim.  In a May 2008 rating action, the rating for schizophrenia was increased to 100 percent, effective January 3, 2008.

A May 2003 VA progress note by a an occupational therapist indicates that the Veteran was clean, alert, who socializes openly and has socially accepted behavior; however, the Veteran was noted to be distractible, impulsive, only able to follow one command, and needs assistance with problem solving.  

A June 2004 statement by a VA social worker noted that since his hospitalization during service, the Veteran was unable to return to civil society and that he was hospitalized numerous times due to his aggressive behavior to the extent that his father once shot him in order to control the aggressive behavior.  The social worker also indicated that the Veteran had flat affect, grossly disorganized behavior, and incoherence.  The social worker also noted that the Veteran lived alone, was unable to take care of his daily living needs, and was unable to keep his apartment clean as evidenced by having more than five feet of trash in his apartment. 

A September 2004 VA hospital discharge report shows that the Veteran was admitted due to suicidal ideation.  Upon admission, the Veteran had spontaneous speech, flat affect, irritable mood, coherent thought process but at times circumstantial, suicidal ideation, but no homicidal ideation or hallucinations.  Upon examination, the VA psychiatrist noted that the Veteran was alert, oriented to three spheres with superficial insight, poor practical judgment, and intact recent and remote memory.  The VA psychiatrist diagnosed the Veteran with bipolar disorder and schizophrenia and assigned a GAF score of 25, which indicates a major impairment to social and occupational functioning.  Upon discharge from the VA hospital, the Veteran had improvement in appearance, affect, mood, thought content, and perception as well as a GAF score of 55. 

VA psychiatric progress notes between September 2004 and August 2006 show that with medication and therapy, the Veteran was alert, cooperative, friendly, and spontaneous with blunted affect as well as coherent and logical productions.  The Veteran had no suicidal or homicidal ideations, no overt delusions, and no active hallucinations; memory, intellect, and orientation were preserved and judgment was fair.  The Veteran had racing thoughts and distractibility and was agitated with some sleep impairment despite taking sleep medication.  Between September 2004 and August 2006, the VA psychiatrists assigned a GAF score of 65, which is indicative of some difficulty in social, occupational, or school functioning.   An April 2007 VA note also shows a GAF score of 65. 

In a statement dated in September 2007 but received by VA in January 2008, a VA social worker indicates that he had been working with the Veteran for more than 10 years and that he believed the Veteran should be awarded a disability rating higher than 30 percent due to the schizophrenia symptoms.  The social worker indicated that the Veteran's symptoms included flattened affect, circumlocutory and stereotyped speech, difficulty expressing his feelings in an appropriate and logical way, difficulty understanding complex commands, serious impairment to short term and long term memory, serious impairment in judgment, poor social relationships, inability to work, and inability to manage his affairs as evidenced by trash, old newspapers, broken televisions, old food, roaches, and bad odors present in the Veteran's apartment.  

In January 2008, VA received a psychiatric report dated in December 2007.  The private psychiatrist indicated that he occasionally evaluated the Veteran over many years.  The private psychiatrist's report indicates that up to the date of the report, the Veteran's life had been unproductive both socially and occupationally.  The Veteran reported to the private psychiatrist that he could not control himself, that he was mentally lost, and that he forgets many things and sometimes gets lost.  Upon examination, the private psychiatrist found that the Veteran is tall, obese, untidy, dirty, and stinky; he dressed carelessly and did not wear formal clothes.  The private psychiatrist also indicated that the Veteran was anxious, tense, irritable, and confused with moderate visual contact and poor sequence of thought and affiliation of ideas.  The private psychiatrist also noted that the Veteran had difficulty in understanding and expressing ideas and that he had rigid affect, poor attention and concentration, auditory hallucinations, and suicidal and homicidal ideation including an attempt to kill his father.  The private psychiatrist assigned a GAF score of 40 and opined that the Veteran is unable to establish social relationships due to his symptomatology, that he is not competent to govern his life or administer his goods, and that his symptoms render him totally and permanently disabled in terms of social and industrial capacity.  This disability picture is consistent with the 100 percent rating under DC 9204.  38 C.F.R. § 4.130.  

After a review of all the lay and medical evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more closely approximates the 100 percent rating under DC 9204 for the period prior to January 3, 2008.  38 C.F.R. § 4.130.  The Veteran's schizophrenia during this period was been characterized by total occupational and social impairment due to symptoms such as: social withdrawal, sleep impairment, mood disturbance, irritability, inability to establish and maintain effective relationships, total functional impairment, auditory and visual hallucinations, restricted affect, distractibility, racing thoughts, anxiety, serious memory impairment, difficulty understanding complex commands, poor attention and concentration, homicidal ideation, and suicidal ideation.  While the Veteran may not have all the symptoms listed under the 100 percent criteria, the GAF scores and listed symptoms are not intended to be exhaustive and the Board finds that the weight of the evidence demonstrates that the Veteran's symptoms resulted in total occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Board notes that VA records during the period between September 2004 and August 2006 show that symptoms of schizophrenia were controlled with medication and therpapy.  However, the September 2007 social worker statement and the December 2007 private psychiatrist report indicate that the social worker and psychiatrist have evaluated the Veteran over a number of years and have found his symptoms to be consistent throughout the rating period.  As such the evidence is in relative equipoise with respect to the assignment of the 100 percent rating.  

Therefore, for the reasons stated above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture more closely approximates the 100 percent rating under DC 9204 for schizophrenia during the rating period prior to January 3, 2008.  38 U.S.C.A. §5107; 38 C.F.R. 
§§ 3.102, 4.130.





	(CONTINUED ON NEXT PAGE)






ORDER

A 100 percent initial disability rating for schizophrenia is granted for the rating period prior to January 3, 2008.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


